Hill, P. J.
(dissenting). Amberger died after he had spent several hours in defendant’s cafe or saloon, in company with men and women. He had a weakened heart and arteriosclerosis. Whether he died from his general weakened physical condition and the use of intoxicants or as a result of a blow struck by defendant, presented a close issue for the jury’s consideration. The District Attorney was improperly permitted to litigate collateral issues concerning defendant’s conduct at a police station and his earlier conviction of assault in the third degree, entirely disconnected from the death of Amberger. For these and other errors of law in the summation of the District Attorney and the charge of the court, I favor a reversal on the law and a new trial.
*1012Brewster, Foster and Deyo, JJ., concur in Memorandum by the Court; Hill, P. J., dissents in a memorandum, in which Russell, J., concurs.
Judgment of conviction affirmed.